Citation Nr: 0029071	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, and from October 1950 to July 1955.  He had 
further duty in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The veteran appeals the denial of his 
claim for service connection for PTSD.

New evidence in the form of lay statements, medical opinions, 
newspaper articles, and service documentation has been 
received since the transfer of the veteran's claims file to 
the Board.  By regulation, unless a waiver of RO 
consideration of this evidence is received, or the Board 
determines that the benefit sought on appeal may be allowed 
without referral of the new evidence to the RO for 
consideration, the case must to be referred to the RO for 
consideration of the new evidence.  See 38 C.F.R. 
§ 20.1304(c).  The Board does not find the benefit may be 
allowed on the current record without referral of the new 
evidence to the RO.

REMAND

In a VA Form 9 received in April 1998, the veteran requested 
a Travel Board hearing.  There is nothing in the record to 
indicate that the veteran has been scheduled for a Travel 
Board hearing or that he has withdrawn his request for a 
Travel Board hearing.  38 C.F.R. § 20.704(b),(e).  
Correspondence and reports of contact dated in October 2000 
confirm that the veteran continues to desire a hearing.  
Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In this 
context, the Board observes that the 
additional evidence refers to an alleged 
stressor event at the Naval Air Station 
on Guam involving an aircraft crash.  No 
date or units are identified.  The 
appellant is advised that it is vitally 
necessary for him to provide as much 
detail about the circumstances of this 
incident as possible (such as the date, 
and the identification of any units or 
individuals involved) as without such 
detail, it may be impossible to conduct a 
meaningful search for verification 
evidence.

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO.  

Whether or not the hearing is held, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



